Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/198,623 filed on 11/21/2018. 

Response to Amendments
This is in response to the amendments filed on 01/11/2021. Independent claims 3, 9 and 11 have been amended. Claims 1 and 2 are cancelled. Claims 3-12 are currently pending and have been considered below.

Allowable Subject Matter
Claims 3 -12 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record Dongyuan LI (US 2015/0052442 A1) and Hui LUO (US 2019/0281449 A1) individually or in combination do not disclose the invention as filed. 
LI discloses a technique of sharing of configuration file of a computer host peripheral with another computer host by transferring a configuration file of configuring sharing of the input apparatus among devices to the adjacent device, so that the adjacent device configures sharing of the input. LUO discloses a technique of downloading private/ public key pair of a computer peripheral device connecting to the computer. An authentication server participating 
What is missing from the prior art is sharing computer peripheral device configuration with multiple hosts by generating public key to the peripheral device’s hardware identification code where hardware identification code comprises product identification code and a manufacturer identification code.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 3, 9 and 11 and thereby claims 3, 9 and 11 are considered allowable. The dependent claims which further limit claims 3, 9 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491